Title: Abigail Adams 2d to John Quincy Adams, 24 September 1785
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      No. 7
      
       Saturday Septr. 24th. 1785
      
     
     Last fryday I closed my Last to you and Mr. Storer sailed on Monday from Graves End so that it is now on its way to Greet you with health peace and Contentment I hope. A saturday the 17th. we went to see Mrs. Siddons, in the Character of Desdemona. Altho I saw her under many disadvantages, the part not being such as I shold have chosen, and her present situation renders it impossible for her to Play so well, as formerly, yet I think She answered my expectations. I did not go into fits, nor swoon, but I never was so much pleased with any person I ever saw upon any theatre. Her Countenance is certainly expressive of every thing it ought to be and She has the most perfect command of it. Her voice is inexpressibly Swet and harmonious. In Short she approaches nearer to perfection than any Woman I ever saw. Colln. Franks had stayed allmost on purpose to see her and was, much Gratified. This is a Curious Genious, I assure you. We saw him in Paris you know, and I recollect you did not approve him. He has a great portion of vivacity and appearant good nature, which amused us very much. At breakfast and dinner he kept us all upon the Laugh. Even Pappas Gravity was often amused.
     
     
      Sunday 18th
     
     In the Morning we went out to hear Dr. Price, at Hackney, the first time since his return from the Country, where he has been for a few weeks. We had four Gentlemen to dine with us, all Americans. A Mr. Beverly from Virgina resembles a little Mr. Short. Mr. Chew, you know his sons in Paris. He is a very great Man in his own opinion and very affectd. I dont like him much. Mr. Waring you know. He took his Leave of us, and sails soon for Carolina. And Mr. Randal who you also know. He is quite a favourite with me. I assure you there is something in his manners and behavour that pleases me. I dont mean that he is sans pareil. He proposes going out to New York early in the Spring. He says he thought he shold be the cleaverest fellow in the World, by comeing to Europe but he is monstrously disappointed for he finds no alteration in him self at all, and all he wishes for is to get home.
     
     
      Monday 19th
     
     Colln. Franks set off for Paris. I had forgot to tell you that a Saturday Eve Pappa received a Letter from Colln. Smith dated at Berlin. He sends your father a Coppy of his Letter to the King of Prussia, and His Majestys answer. His Letter was to ask permission to be present at the reveiw, every officer being obliged to have Leave from the King. The King, tells him he shall be very happy to see Monsieur la Colln. Smith at his reveiw, and that the permission he has requested is Granted, that he will Pray the Boon Deiu Prier le Bon Dieu for the health of Monsieur la Colln. Smith, and, that is his answer. The reveiw was to be finished the 20th. We do not expect Monsieur la Colln. Smith home, till the begining of next Month as he is going by way of Paris to Pay his respects to his friend Monsieur le Colln. Humphreys.
     
     
      Wedensday
     
     Your father dined with the Baron de Lynden, after the Levee, and Mr. Trumble and Copely Spent the Evening with us. Mr. West has lately Gained a Great Prise at a sail of old Pictures, which had lain a long time in a picture cleaners Garret. He purchased a picture which to every appearance was a ruind painting, being totally disguised by dirt paint &c. The picture had been ordered to be sold for thirty Gunieas, and if it could not fetch that for fifteen. Mr. West observed some parts of it were well painted and, Gave twenty Guneas, for it but upon having it cleaned it proves to be a Painting of the famous Titian. The subject is the Death of Actaeon, and he has been offered a thosan Gunias for it already. It was formerly in the Collection of King Charles, and it appears very evident that it was purposely disguisd for it is now said to be as perfect as, ever.
     
     
      Thursday
     
     Being the Anniversary of his Majestys Coronation we all went to Court. There was a full drawing room at least I thought it so, for I was excessively fatigued. The King and Quen Prince of Wales, Princess Royal Augusta and Elisabeth were Present. This is such a ridiculous ceremony that I allways feel provoked when I am Present, to see so many, People, waiting in expectation to be spokent to by the Royal Family, and eagerly sollicitous for their Smiles. Ill tell you what—I like the King better than the Queen. At Least he dissembls better. She is a haughty Proud imperious Dame—and I beleive feel excessivly Mortified to see our family at her drawing room, for which reason, I shold choose to go often and once atten for pleasure no one can ever attend, unless it is such a spighfull pleasure as I shold enjoy. Her Countenance is as hard and unfeeling as if Carved out of an oak knot. It nevertheless expresses her sentiments with respect to us, and we may easily see, that She does not forgive us. Peace be with her. I thank Heaven, that I am not dependant upon her frowns or smiles. The Princess Royal is the handsomest of any of the family that I have yet seen. When she smils She is really pretty, but there seems a great vacancy, in her Countenance, and in all the rest of them. The Prince was very well dressed. He is called in general handsome, but it is a tribute that is payd to fashion I am inclined to beleive rather than spoken from sincerity. He is very fat and looks flushd, report says, it is not (with all honourable virtues).
     Pappa dined with Lord Carmarthen and in the Eve Mrs. and Miss Paradise made us a visit.
     
     
      Fryday, 23d
     
     To-day We have been waiting in expectation of receiving Letters from our friends in Boston by Capt. Folgier, who has just arrived. He called upon us this afternoon but and brought me one Letter. I received another from Betsy Palmer from Mr. Elworthy and these are all that have yet come to hand.Tis as We find our very family had heard of your arrival at New York, and were anxiously expecting to see you hourly. They thought I suppose that the instant you arrived you wold post of to Boston, and they seem as sollicitous for your arrival as if the fate of the Continent depended upon it. Their expectations forerun all reason. I beleive they were tyred a looking for we supposed you not to arrive in Boston before the begining of September, after we heard from you.
     Your reception at New York was such as, I am sure must have been extremely pleasing to you, in particular, “for you know that we all form opinions of Persons according to their Conduct with respect to ourselvs,” is a maxim of yours my Brother and has been a favourite one of mine, also, but I must confess to you that I begin to suspect the Justice of this sentiment. Was the World Honnest, and every one sincere in their proffers of civility Politeness and Friendship, we might have no cause to fear or to arm oursells with such sheilds as suspicion and distrust. But alas it is far other wise.
     But I beleive there are many really Honest People remaining. I will not yet turn misanthrop.
     
     
      Saturday Eve, 24th
     
     This Morning I had set down and given you a detail of matters thus far, intending to send my Letter by Capt. Davis, but your Mamma came in and told me that some body from the City had just told her that Davis had sailed. The Morning was really fine and she proposed going to ride. We dressed and rode to Clapham. The sun shone very pleasant and the Country was beautiful. That rich verdure which I so much admire appeard in full perfection. We first made a visit to Mrs. Smith and Miss Copes, and then to Mrs. Vassall, where we spent an hour. Mrs. V is a little Lofty, but she put on more affability than usual. She is one of those kind of Folks that I should not wish to be mine enemy. The young Ladies, are agreeable enough. There is but one that has any title to beauty and she Miss Margret is really Pretty, but a little possitive. They were all very pleasing this Morning.
     Before we went out Count Sarsfield called on your Pappa and they went together to visit Dr. Price. The Count is generally in the Country but comes occasionally to town. Whenever he is here for a few days, he asks Papa which day it is that he is to be his Guest. You know the friendship he professes banishes all kind of ceremony, as it certainly ought. I dont know any Person whose Life is more agreeable than this mans. A fortune sufficient to follow the dictates of his inclination which Leads him to travell, to spend one summer in England a second in Holland a third in Spain if he pleases, and known to all Persons of Rank and Character wherever he goes, and universally respected and beloved.
     We returnd home about three oclock. Mr. Tom Boilstone dined with us: would you beleive that he intends going soon to France and proposes spending the Winter there. He says he is very much out of health and he looks so, I think. He only wants to Live ten or fifteen years longer and then he thinks he shall die Content but you may be sure that interest is at the Bottom of this excursion. And he seems as sollicitous to affect his plans of trade as if he was not worth a hundred pounds.
     Pappa received a Packet from Mr. Jay to day, from N York, so late as the 26th of august. Now how well may I retalliate complaints that you did not write one line. But I learn from the Papers that the French June Packet had a fifty two days passage, and a Vessel1 from this place eight weeks, both of which I suppose had Letters for you. I fear you did not receive them before you set off for Boston. We Mamma received one day this week your Letter by the French July packet, which informs us of your arrival. It would have given us great pleasure if we had not have known it three weeks agone.
     To day as we were setting at Dinner. We received a Card from Capt. Hay, who has just arrived from the West Indies, and a Present of a Turtle weighing about an hundred weight. This came very opportunely as, your father had invited all the Foreign Ministers and my Lord Carmarthen to dine with him next fryday, and such a Dish as this will not be improper, upon such an occasion. I shall not be able to give you any account of the Folks, as your Mamma nor myself shall not be at home upon the occasion. We have a most admirable friend in Exeter. The week before last we received a Basket containing two fine large salmon, directed to Pappa, and the Porter who brought it told us that it came in the stage from Exeter which was all we could find about it, there being no Letter nor any thing but a simple direction to Pappa.
     And the Last week a Porter brought a Box, from the same Place under the same direction which upon opening we found to Contain a Dozen Partriges, but no Letter. We have been upon the round of Conjecture and have concluded they must come from Mr. Jack Cranch. He does not intend to be known, to be sure. These kind of attentions are very flattering, but the obligation one feels under for them is not very light, especially when one knows of no good way to return them.
     The day we had the salmon Colln. Franks dined with us. He drunk the Health of the Doner in a Bumper, and entitled him Fish Monger to the United States of America. It was the finest I ever tasted, and the Partriges were very fine. They are called Game here you know, and the laws are very strict against those persons that buy it. Indeed a Person who purchases Game is subject to a penalty. It often happens that People of whom it is purchased will give information of the purchasers, and the penalty is severe, so that those People who have not Parks, are obliged to receive it throught the Courtesy of their friends, if they have it at all. Pappa says he intends to rally Mr. Jefferson upon the civilities he receives here, but says I must not let Congress know it for they will asseredly Leessen my salary, and to be sure they have no reason to do that.
     By the Way I have forgot to tell you that Mr. Jefferson has, changed his Hotell for one, just out of the Barrier at Challiot, near the Champs Elysées, not far from the Spanish Ambassadors. He found his first Hotell too small, and too far from the Pub Walks, of which he is very fond. Petit lives with him and he likes him very much, but Petit would willingly come to London to us, if we would but give Leave. Paulina, soon got into service, and advantageously for herself. The Lady she is with gives her a year. She says however that she should prefer Living with us.
     Lamb has at last arrived, but as Mr. Barclay was engaged to go to Moroco, he agrees to go to Algiers, as two a person to each is necessary. Mr. Barclay will I suppose set off soon. Poor Mrs. Barclay, will have another tedious Winter. They have given up their House at Mount Parnassus, and are at Present in an Hotel. Mrs. B. talks of a Convent while Mr. B. is absent. Mrs. Montgomery and her son Bob, have arrived in Paris. Mrs. M. I hear from those who have long known her is as Sprightly as ever but it is thought that she will only be talking of the Education of her son, till he is too oald for to receive an Education. At Present he is under the Care of Mr. Noris who you have not forgot I dare say.
     Colln. Franks says he was at Renelagh in the Bois de Bologne, where you may recollect you were with me last summer, the week before he left Paris, and the Queen with Madam Elisabeth and Madame de Paliniach, honourd it with their Presence. Her Maj­esty has determined to wear none but French Gauze. If you see the English Papers you will see a great deal respecting the Cardinl de Roan, and Madame de la Motte, and some Diamond. That he has been taken up, and Confined is true. It has made much Noise in Paris, but what has been the reall cause, does not appear certain. I wrote you about this in a late Letter.
     Paul Jones, is undertaking a voyage to Kamskatta. The English News Papers say that he is fitting out two Vessels at his own Expence, and that he is enabled to do this by the Prise Money he has lately received. That he has such a project Dr. Bancroft says, who is his friend you know, and he is Enterprising and resolute.
     
     
      Thursday septr. 29th
      sunday septr. 25th
     
     We went out to meeting at Hackney, and had a violent storm to come home in, which continued all day and night.
     
     
      Monday
     
     Mr. Paradise came and spent the Evening. You would be pleased with this Man as a visitor. He is a Member of the royal society, and proposes, to present your father, provided he is first sure of his reception, and he says he has no doubt of it. The form of receiving a Member is this. At a meeting of the society, two members offer, any A person they wish to become one, and his Name is hung up, for twelve weeks. At the thirghteenth week they choose  by Ballot. All Persons except Crownd heads, Princes and Ambassadors are received in the above manner. The latter may be chosen without hanging twelve weeks. Mr. Paradise, seems to have been acquainted with all the Litterati of his age. He told us this Evening some curious anecdotes of Dr. Johnson. But in the midst of his Conversation Mrs. Wright came in with such a Budget, and wanted so much private confab, which nobody was to hear except your father, not Wives to be admitted She said, that she kept Pappa an hour hearing her Story.
     
     
      Wedensday
     
     Now what a Chance for making your fortune have you lost young Man. How say you? Is it not to be retreived? No never. Why I’ll tell you. Mr. Boilstone is going to France about his Cargo of oil, that he has just received, and by which he hopes to get an admittance into France in future. Now if you was here, from the Natural benevolence of his Character it is easy to suppose that he wold not object to making you a present of half of it, to go with him and assist him by your knowledge of the Language, to persuade the Ministers there to receive it in future. But do not distress yourself at having lost this opportunity—because you might not have found him even so genrous as to propose it.
     Your Mamma and myself went this Morning to make some visits. 1st. we called upon Madame de Pinto Lady to the Minister from Portugal but according to the fashion she was not at home. We left our Cards and called upon Mrs. Smith a Carolin Lady lately arrived here. She came for her health, is sister to Mr. Rutledge, and her husband Brother to Mr. James Smith, lately gone to France. She is not handsome but there is something agreeable in her manners. She is to dine with us next Tuesday. We called upon Mrs. Church and upon Miss Hamilton of whom I spoke to you in a late Letter. She is to dine with us also a tuesday and I will tell you more about her. Mr. Short fell in Love with a picture taken of her, in Philadelphia tho he had never seen the original, and says this was the Love affair that used to trouble him so much last Winter and made him so Melancholy.
     
     
      Thursday
     
     You know not how much I wish you were here. We are so inanimate and stupid without you, that I expect you will hear of me from Bedlam next, as a Melancholy Mad one. I declare I wish you had not gone home. Here you have been gone allmost five months and I have not heard from you but once. As soon as I find you negligent I promise you I will write no more, and perhaps you may rejoice at my determination. You taxed yourself with my Correspondence upon such terms as I cannot avoid fullfilling. If I tire your patience tell me so, and I shall not continue to. I am really in earnest, for I really fear that you will be sick of my Letters. I have not been more entertained a long time. Count Sarsfeild came an dined with us sans ceremony and he was perfectly unreserved in the afternoon very sociable and entertaining.
     
     
      Fryday 30th
     
     To day is the important day. I can only give you the names of the Gentlemen expected. Mamma and myself are going to spend the day with Mrs. Roggers.
     
     
      Fryday Eve
     
     We went and found Mrs. Roggers in trouble having lately heard of the account of her Mammas death. She is an excellent little Woman. Her kindness and sollicitude to send in all the assistance to her friends that is in her Power must ensure to her the esteem of all who are acquainted with her.
     We returned about Nine oclock. The Gentlemen were not all gone. However we did not see them. My Lord Carmarthen told your father he should have been very happy to have dined with the Ladies. Every thing was conducted with propriety and order. Our butler on whom every thing you know depends on such an occasion, is very well acquainted with his business, and gives general sattisfaction. Indeed we at present seem to be well suited with servants. They are all Steady prudent People, which is very essential, you well know, and there is as much harmony as one can expect amongst them. There never will be a perfect agreement unless they are all in one Box.
     
     
      Saturday october 1st 1785
     
     You have not I dont beleive a finer sun Shine clearer air or more delightfully clear Sky than we have had this day. It has been quite an American day. I have been sitting at my Desk Writing all day, and getting my letters ready for Calliham who dines with us tomorrow, and is to sail the begining of the week. I shall give this and two or three other Letters to his Care.
     About 3 o clock Colln. Franks arrived from Paris again. It was found necessary to make some alteration in the Commissions instructions &c. after Lamb arrived. From Colln. Franks, and other People accounts, he does not appear very well adapted to the business he is going upon they say. He can Speak no Language, for he does not speak even his own English with any degree of propriety, that he seems to have neither knowledge Judgment or Prudence, all of which are very essential for if it should be made Public, it is supposed that the influence of this Country will be made use of to obstruct the making a treaty on any accomodations with those Barbarians. Mr. Jefferson thinks it very necessary that some person should go with Lamb, who can be perfectly confided in and, who possesses what he lacks of qualities for the business. Charles Storer, if he was here would be a likely person, it is thought, as he was willing to go, but this is now impossible. Several persons have been mentiond but no Person applied to as yet. I dont know how it will be determined. Congress seem not to have made a Wise choise in sending him. Your father receivd a Letter under the signature of a Capt. of an American Vessell from Philadelphia from Algiers who had been taken sometimes in July. He at first thought it a forgery but Mr. Jefferson has another which he knows comes directly from Algiers, and he thinks that it is without doubt that some Ships have been taken by them. The week before last there was a Letter in the News Paper signed by Capt. Truxton, which said that he was taken on the 22d. of July and Carried into Algiers, and that the next day after the date of his Letter they were to be sent to slavery, that Dr. Frankling bore it surprisingly. This Letters in a day or two was proved to be a fogery, and indeed there are so many and various means made use of here to deceive and mislead People that we know not what to beleive or when to credid what they had asserted.
     Madam de Pinto called upon us just now. She was going to the Play, and could not make us a very long visit. She had never seen Mrs. Siddons. This Eve She appears in the Character a Lady Mackbeth. It is said she appears well in this Character. I wish very much to see her in a Character where she will appear to most advantage.
     I requested in my last Letter that you would write us by way of New York, and I must again sollicit you to, for I am sure we shall hear very seldom from Boston, from present appearances at Least. I suppose the Trade will become less and less, while the present measures are held. Your father has laid every thing necessary before Mr. Pit and has had a conference with him. But he has not received a single answer of any kind or notice of them. The King is advised by People of his Party from America to retain his Navigation act, in its full rigeur tho he has been so effectually deceived by following the opinions of this kind of People heretofore. Yet he does not seem to be any more inclined to disbeleive them than ever. What it will all end in we know not. Your Pappa does not expect they will give him any answer till the Parliament set again which is not to be till February, so that nothing can be done till Spring, Should they be disposed to. The American Merchants will be impatient, before that time, but it is not to be avoided they must know if they know any thing. Many will Judge and condemn without proper reflection it is to be expected.
     Not knowing when I might meet with so safe a conveyance for your Watch as by Mr. Short, I wrote to him after he went to Holland, and desired him to take it and send it to me from France. I wrote to Miss Dumas, requesting her Mamma to deliver it which She did, but Insisted of having a receipt of Mr. Short. Colln. Franks, has brought it to me and I shall wait your orders respecting it. I thought it had as well be in my possession as in Madame Dumas.
     
     Poor Lotter who I beleive is as honnest a fellow as ever Lived, has by the intrigues of this Woman your Dear friend been turned out of the House. By Willinks he had requested to have His Livery in some part of it for taking care of it, and keeping it clean, and your father had given his Consent but this Woman used her influence to get him turnd out, after the Poor fellow had given up his sold some of his things, and had no place to go to.
    